DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/03/2021 has been entered.
This communication is in response to the Amendments and Arguments filed on   02/03/2021. 
Claims 1-7, 10-17, and 20 are pending and have been examined.
All previous objections/rejections not mentioned in this Office Action have been withdrawn by the examiner. 
In the interest of continuity of prosecution, Examiner notes a change of name since the previous Office Action was mailed.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant's arguments filed 02/03/2021 have been fully considered but they are moot in view of new grounds of rejection. More specifically, the limitation “while the electronic device and the other electronic device are on the voice call” necessitated updated mapping of the claims. Applicant on pages 12-13 argues that Dwyer does not teach the limitation of identifying an output mode in response to a voice command while two electronic devices are on a voice call. The Examiner respectfully disagrees with this assertion, as Dwyer determines whether or not to redact sensitive information from a vocal stream during a call between a user and an agent based on approval status of the recipient (see [0175-6]). Please see updated mappings below for the aforementioned limitation, as well as all dependencies.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 10-15, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dwyer et al. (U.S. PG Pub No. 2015/0195406), hereinafter Dwyer , in view of Typrin (US PG Pub No. 2015/0088514), as cited in the IDS, hereinafter Typrin.


Regarding claims 1 and 11, Dwyer teaches
(claim 1) An electronic device comprising ([0199:1-6] the methods may be implemented on or through mobile devices, i.e. electronic device):
(claim 1) a communication module ([0199:1-17] the mobile devices are able to execute program codes to communicate with base stations or communicate through other networks, i.e. communication module); 
(claim 1) at least one processor ([0202:1-19] a machine, such as a mobile phone, has a processor capable of executing program instructions);
(claim 1) an audio mixer ([0031], [0037], [0166] a redaction module, i.e. an audio mixer, includes the ability to add bleeping, additional audible noise, or muting to the vocal stream); and
(claim 1) a memory ([0200] instructions may be stored on machine readable media, i.e. memory), 
(claim 1) wherein the at least one processor is operably connected to the communication module, the audio mixer and the memory, and is configured to ([0031], [0037], [0166], [0199-200], [0202] a mobile phone with a processor is able to communicate through networks, i.e. operably connected to the communication module, :
(claim 11) A method for operating in an electronic device ([0199] methods that may be implemented through mobile devices), the method comprising:

while the electronic device and the other electronic device are on the voice call ([0159:1-16], [0175] a conversational analytics facility analyzes calls, i.e. while…on the voice call, coming in through a telephony cloud from a caller, i.e. electronic device, , in response to receiving a voice command for an artificial intelligence service ([0154:1-6], [0155:1-6], [0159:1-16] a conversational analytics facility connected on a call includes an agent assistant that analyzes the audio slices input from a caller, i.e. artificial intelligence service, to identify and respond to keywords in the conversation from the caller, i.e. in response to receiving a voice command), identify an output mode, based on at least one of information related with the artificial intelligence service or mutual relation information with the other electronic device ([0166-7], [0175] when a keyword is an identifier of sensitive information, it is determined whether or not the sensitive information will be redacted, i.e. identify an output mode, based on whether the recipient is on the list of approved recipients, i.e. based on…mutual relation information with the other electronic device);
obtain a response signal corresponding to the voice command using an artificial intelligence agent activated by a user input ([0154:1-6], [0155:1-6], [0159:1-16], [0163], [0164:1-30], [0167] a conversational analytics facility connected on a call includes an agent assistant that analyzes the audio slices input from a caller, i.e. artificial intelligence agent activated by a user input, to identify keywords in the conversation from the caller, i.e. voice command, and provide feedback information to an agent, including recognition of customer-specific sensitive information, i.e. obtain a response signal);
in response to the output mode being a public mode, control the audio mixer to generate an audio signal by mixing at least part of the response signal corresponding to the voice command and an audio a user's voice signal received through at least one microphone ([0166:1-7], [0167:1-5], [0175] if the recipient is on a list of approved recipients, i.e. in response to the output mode being a public mode, a telephonic vocal stream, i.e. a user’s voice signal received through at least one microphone, including key words identifying sensitive information, i.e. at least part of the response signal, are maintained without redaction, i.e. control the audio mixer to generate an audio signal), and control2DOCKET No. SAMS06-18283APPLICATION NO. 16/213,501 PATENTthe communication module to transmit the mixed audio signal to the other electronic device through the connection for the voice call ([0175:7-14] a telephonic vocal stream, i.e. the mixed audio signal, is transmitted through the telephonic communication, i.e. control the communication module to transmit…through the connection for the voice call, to a recipient, i.e. the other electronic device); and
 in response to the output mode being a non-public mode, restrict the audio mixer from mixing the response signal corresponding to the voice command and the user's voice signal received through the at least one microphone ([0166:1-7], [0167:1-5], [0175] if the recipient is not on a list of approved recipients, i.e. in response to the output mode being a non-public mode, a telephonic vocal stream, i.e. a user’s voice signal received through at least one microphone, has the recognized key words and corresponding sensitive information, i.e. the response signal, redacted and replaced with another type of sound or silence, i.e. restrict the audio mixer from mixing the response signal), and control the communication module to transmit at least part of the user's voice signal in which the mixing of the response signal is restricted to the other electronic device through the connection for the voice call ([0175:7-14]  the redacted vocal stream, i.e. at least part .
While Dwyer provides the implementation of voice redaction while a device is on a call, Dwyer does not specifically teach making the call connection, and thus does not teach
connect a voice call with another electronic device through the communication module;
Typrin, however, teaches connect a voice call with another electronic device through the communication module ([0018:1-4] a first user uses a device to establish a voice communication, i.e. connect a voice call…through the communication module, with the device of a second user, i.e. another electronic device);
Dwyer and Typrin are analogous art because they are from a similar field of endeavor in processing communication between devices. Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the  implementation of voice redaction while a device is on a call teachings of Dwyer, with the explicit teaching of making the call connection between two devices as taught by Typrin. The motivation to do so would have been to achieve a predictable result of enabling the implementation of a voice assistant during a call established between two or more users (Typrin [0008]).

Regarding claims 2 and 12, Dwyer in view of Typrin teaches claims 1 and 11, and Dwyer further teaches 
identify the output mode, based on at least one of personal information comprised in the information related with the artificial intelligence service ([0166-7], [0175] when a keyword is an identifier of sensitive information, it is determined whether or not the sensitive information will be redacted, i.e. identify an output mode, based on whether the recipient is on the list of approved recipients, and the sensitive information can be identified by during analysis, i.e. artificial intelligence service, based on customer-specific information, i.e. personal information comprised in the information), whether the response signal corresponding to the voice command exists, or whether the response signal corresponding to the voice command does not exist.  

Regarding claims 3 and 13, Dwyer in view of Typrin teaches claims 2 and 12, and Typrin further teaches
wherein the information related with the artificial intelligence service comprises at least one of ([0015:1-6] a virtual assistant, i.e. artificial intelligence service, identifies voice commands and responding actions, i.e. information related) the voice command for the artificial intelligence service ([0015:1-6] a virtual assistant, or the response signal corresponding to the voice command ([0015:1-6] when a voice command is identified, the virtual assistant determines the output response to one or more users, i.e. response signal corresponding).  
Regarding claims 4 and 14, Dwyer in view of Typrin teaches claims 1 and 11, and Dwyer further teaches 
identify the output mode, based on an intimacy level with a user of the other electronic device ([0177] the decision whether to redact audio on a phone system, i.e. identify the output mode, may be controlled based on whether a recipient, i.e. user of the other electronic device, is an approved recipient in a profile, i.e. based on an intimacy level).  

Regarding claims 5 and 15, Dwyer in view of Typrin teaches claims 4 and 14, and Dwyer further teaches
wherein the intimacy level with the user of the other electronic device is set based on at least one of ([0177] the decision whether to redact audio on a phone system, i.e. identify the output mode, may be controlled based on whether a recipient, i.e. user of the other electronic device, is an approved recipient in a profile, i.e. based on an intimacy level):
whether a phone number of the other electronic device is stored in the memory, 
whether a favorite of the phone number of the other electronic device is set, 
a phone call recursion, 
a message transmission or reception recursion,
a phone call time point, 
a message transmission or reception time point, 
a phone call time, 
or relation setting information with the user of the other electronic device ([0177] the decision whether to redact audio on a phone system may be controlled based on whether a recipient, i.e. user of the other electronic device, is an approved recipient in a profile, i.e. relation setting information).

Regarding claim 10, Dwyer in view of Typrin teaches claim 1, and Typrin further teaches
transmit the response signal corresponding to the voice command to an external output device operatively coupled with the electronic device ([15:1-6], [0016:8-17], [0018] information in response, i.e. response signal corresponding, to a voice command is audibly output, i.e. transmit, to a user device such as a telephone, that is capable of supporting audio communication between users, i.e. an external output device operatively coupled with the electronic device); and
 output, through at least one sound output device of the electronic device, an audio signal that is received from the other electronic device through the communication module ([0015:1-6], [0016:8-17], [0018] information in response to a .  

Regarding claim 20, Dwyer in view of Typrin teaches claim 11, and Dwyer further teaches 
in response to the output mode being a non-public8DOCKET No. SAMS06-18283APPLICATION NO. 16/213,501 PATENTmode, transmitting at least part of an audio signal that is received through at least one microphone of the electronic device, to the other electronic device ([0166:1-7], [0167:1-5], [0175:7-14] if the recipient is not on an approved list, i.e. in response to the output mode being a non-public mode, the redacted vocal stream, i.e. at least part of the audio signal that is received through at least one microphone of the electronic device, is transmitted through the telephonic communication to the recipient, i.e. transmitting…to the other electronic device).

Claim(s) 6 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dwyer, in view of Typrin, and further in view of Hanes (WO 2017/176259), hereinafter Hanes.

Regarding claims 6 and 16, Dwyer in view of Typrin teaches claims 1 and 11.

in response to an output mode corresponding to the information related with the artificial intelligence service and an output mode corresponding to the mutual relation information with the other electronic device being different from each other, (claim 16) identifying a service policy of the electronic device; and
select any one of the output mode corresponding to the information related with the artificial intelligence service and the output mode corresponding to the mutual relation information with the other electronic device, as the output mode of the electronic device, based on a service policy of the electronic device.  
Hanes, however, teaches in response to an output mode corresponding to the information related with the artificial intelligence service and an output mode corresponding to the mutual relation information with the other electronic device being different from each other (claim 16) identifying a service policy of the electronic device ([0055], [0058], [0062] an audio interface with a personal assistant application can output data, i.e. output mode, to one or more speaker systems, i.e. information related with the artificial intelligence service, or to the speaker corresponding to the microphone that submitted the request, i.e. mutual relation information being different from each other, where the user can select which speakers can receive audio output, i.e. identifying a service policy of the electronic device); and
select any one of the output mode corresponding to the information related with the artificial intelligence service and the output mode corresponding to the mutual relation information with the other electronic device, as the output mode of the electronic device, based on a service policy of the electronic device ([0055], [0058], [0062] the user can select which speakers can receive audio output, i.e. based on a service policy of the electronic device, in the user interface of the audio interface, i.e. select...the output mode corresponding to the information related with the artificial intelligence service).  
Dwyer, Typrin, and Hanes are analogous art because they are from a similar field of endeavor in processing communications between devices. Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the virtual assistant information to determine output teachings of Dwyer, as modified by Typrin, with additional consideration of the relationship of a device to the system as taught by Hanes. The motivation to do so would have been to substitute similar elements to achieve a predictable result of enabling an audio interface to communicate with multiple input/output devices (Hanes [0028]).

Claim(s) 7 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dwyer, in view of Typrin, in view of Hanes, and further in view of Ady (US PG Pub No. 2014/0372126), hereinafter Ady.


While Dwyer in view of Typrin and Hanes teaches user selections to determine who can receive information, Dwyer in view of Typrin and Hanes does not specifically teach the ways privacy settings can be identified, and thus does not teach
wherein the service policy is identified based on at least one of a type of the voice command, the mutual relation information with the other electronic device, or a use history of the electronic device.  
Ady, however, teaches wherein the service policy is identified based on at least one of a type of the voice command, the mutual relation information with the other electronic device, or a use history of the electronic device ([0033:1-5], [0036:1-9], [0037:1-9] the privacy settings of a device, i.e. service policy, can be directed to pose a challenge to authenticate the user after receiving an audible activation command, i.e. a type of the voice command, especially in cases where another device is in a proximity where it could be the source of the command, i.e. mutual relation information with the other electronic device).
Dwyer, Typrin, Hanes, and Ady are analogous art because they are from a similar field of endeavor in processing communications between devices. Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the user selections to determine who can receive information teachings of Dwyer, as modified by Typrin and Hanes, with the specific functions of privacy settings as taught by Ady. The motivation to do so 
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE A K SCHMIEDER whose telephone number is (571)270-1474.  The examiner can normally be reached on 8:00 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on (571) 272-7799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 





/NICOLE A K SCHMIEDER/Examiner, Art Unit 2659                                                                                                                                                                                                        
/Paras D Shah/Primary Examiner, Art Unit 2659                                                                                                                                                                                                        
02/12/2021